Citation Nr: 0707332	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1996, for a grant of entitlement to a total disability rating 
based on individual unemployability (TDIU).




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel









INTRODUCTION

The veteran served on active duty from May 1949 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board previously adjudicated the veteran's claim in June 
2005.  The veteran's claim for an earlier effective date for 
his TDIU rating was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the July 2006 Joint 
Motion.  

The Court granted the Joint Motion for remand in July 2006 
and returned the case to the Board.

The Board wrote to the veteran in October 2006.  The veteran 
was advised that the case was returned to the Board by the 
Court.  He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
veteran responded that he had nothing further to submit in 
support of his claim.  He asked that the Board proceed with 
its adjudication of his appeal.

Finally, the Board notes that the veteran was previously 
represented by an attorney beginning in 1996.  The attorney 
represented the veteran before the RO and Board up until 
2003, and on his appeals to the Court in November 2002 and 
July 2006.  

The Appeals Management Center (AMC), acting through the RO in 
Cleveland, Ohio, advised the veteran that the attorney's 
accreditation to represent claimants before VA was revoked by 
way of a letter dated in September 2004.  The revocation did 
not affect the attorney's ability to represent the veteran 
before the Court.  The veteran was advised that he could 
select alternative representation, to include another 
attorney.  The North Little Rock RO later advised of the same 
information in April 2005.  The veteran has not elected to 
designate a new representative. 


FINDINGS OF FACT

1.  The veteran filed an application for increases to his 
service-connected disabilities on August 13, 1996, and an 
application for TDIU on September 10, 1996.

2.  The veteran's service-connected disabilities, as of 
August 13, 1996, consisted of residuals of his shell fragment 
wound, evaluated as 40 percent disabling, PTSD, evaluated as 
30 percent disabling, and hearing loss rated at a 
noncompensable level.  His combined service-connected 
disability rating was 60 percent.

3.  The veteran's disability rating for his PTSD was 
increased to 50 percent and his hearing loss rating was 
increased to 20 percent by way of a rating decision dated in 
May 1998.  The effective date for the increased ratings was 
August 13, 1996.

4.  The veteran first met the schedular criteria for TDIU on 
August 13, 1996, when his combined schedular evaluation was 
increased from 60 percent to 80 percent disabling.

5.  The veteran's service-connected disabilities were not of 
such a nature and severity to require consideration of an 
extraschedular rating and were not such as to prevent him 
from securing or following a substantially gainful occupation 
prior to August 13, 1996.





CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
August 13, 1996, for the award of a total disability rating 
due to individual unemployability, are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.321, 3.340, 3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  His claim was substantiated in 
May 1998 when he was granted entitlement to a TDIU rating and 
assigned an effective date.  The veteran expressed 
disagreement with the effective date of the grant and was 
issued a statement of the case (SOC) in that regard in June 
1998.  He appealed the decision in July 1998.  Thus his 
appeal was perfected prior to the requirement to provide the 
notice as directed by the VCAA.

The Board remanded the case for VCAA notice in July 2003.  
The AMC wrote to the veteran in July 2003.  The letter did 
not specifically address the evidence necessary to establish 
an earlier effective date.  The AMC, acting through the RO in 
Cleveland wrote to the veteran in September 2004.  He was 
advised of the evidence necessary to establish entitlement to 
an earlier effective date for his TDIU rating.  The veteran 
did not respond to either letter.  The RO issued a 
supplemental statement of the case (SSOC) in March 2005.

The veteran has not alleged that he has been prejudiced by 
the lack of notice of how to establish an earlier effective 
date in his case.  Further, he has been represented by an 
attorney before VA from 1996 to 2003 when the attorney's 
accreditation was revoked.  He also has been represented by 
that attorney before the Court, to include the most recent 
Joint Motion and Court order from July 2006.  The veteran has 
presented argument for why he is entitled to an earlier 
effective date.

Finally, as noted, the veteran's claim was substantiated in 
May 1998.  As a result, the section 5103(a) notice had served 
its purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

I.  Background

I.  Factual Background

The veteran received a shell fragment wound (SFW) to the left 
thigh in October 1950.  His service medical records (SMRs) 
show that the wound was described as a penetrating wound with 
no artery involvement but involving the lateral cutaneous 
nerve.  The veteran underwent debridement of the wound and 
required treatment for residuals of the wound through April 
1951, to include requiring a skin graft.  The wound was said 
to be completely healed, and asymptomatic as of April 1951.  
There was some adherence of underlying muscle to the scar but 
this was said to not be disabling.  The SMRs also show that 
the veteran had a neuropsychiatric consult in November 1950.  
The veteran gave a history of frequent headaches and vertigo 
that he had had most of his life.  He also related that he 
had suffered a shell concussion in Korea in September 1950.  
He said that he had had no hearing on both sides for a period 
of 5 days but was returned to duty.  A ward entry from May 
1951 noted the veteran gave a history of being unconscious as 
a result of a nearby explosion in September 1950.   

He submitted a claim for disability compensation for the SFW 
and for deafness in the left ear he said was due to the shell 
burst that occurred in September 1950 in October 1951.  The 
RO attempted to develop evidence related to the September 
1950 event but was unsuccessful for both SMRs and sick 
reports.  

The veteran was afforded VA examinations in February 1952.  
On general examination the veteran was said to have an 
irregular 4-inch by 3-inch scar on the anterior surface of 
the left thigh that was markedly depressed, tender, and 
adherent.  The examiner also said that there were surgical 
scars of 9-inches and 8-inches that extended through the 
other scar both vertically and perpendicularly.  There was 
marked damage to the anterior thigh muscles and to the biceps 
femoris.  There was no limitation of motion in the knee or 
hip but all motion was said to be markedly weakened.  The 
veteran could not do a full stoop on the left.  There were no 
atrophies noted.  The veteran was noted to walk with a mild 
limp and could stand on his toes on the left foot with 
difficulty.  

The veteran was also afforded a neuropsychiatric examination.  
The veteran reported that he had returned to his parents' 
home after service.  He expected to try and help his father 
with farm work.  He had done a few odd jobs since service.  
The veteran gave a history of having a concussion in service 
from an exploding shell.  The examiner said that the veteran 
had some numbness in the area of his scars on the left thigh 
but nothing definite.  He was able to discern the difference 
between dull and sharp points about as well on the left leg 
as his right leg.  The examiner said that he did not observe 
any muscular paralysis or atrophy.  He said that reflexes 
were within normal limits.  

The veteran was granted service connection for residuals of 
his SFW and assigned a 40 percent disability rating.  He was 
also granted service connection for hearing loss and was 
awarded a noncompensable disability rating.  

The veteran later submitted a claim for service connection 
for residuals of a head injury in December 1956.  He said the 
head injury was the result of a concussion he received in 
service.  A VA narrative summary was submitted in support of 
the claim and showed treatment from November 1956 to December 
1956.  The summary noted that the veteran was struck in the 
head by a rolling automobile when he was working on a car 
approximately four months earlier.  He had blackout spells 
approximately three months prior to admission.  The discharge 
diagnosis was convulsive disorder, psychomotor attacks, of 
unknown etiology.  

The veteran was denied service connection for the convulsive 
disorder in January 1957.  The rating decision considered the 
November 1950 SMR entry that discussed the veteran having a 
shell concussion during service.  Notice was provided that 
same month.  The veteran did not appeal.

The veteran submitted a claim for nonservice-connected 
disability pension benefits in June 1960.  Additional VA 
medical records dated in June and July 1960, respectively, 
showed that the veteran was again treated for his convulsive 
disorder.  A VA summary from June 1960 noted the veteran's 
SFW scar.  The veteran was said to have good muscle control 
and no particular pain.  The motor examination and sensory 
examination were said to be normal.  The veteran had a normal 
gait and normal reflexes.  

The RO rated the veteran's convulsive disorder as 60 percent 
disabling, for pension purposes, in September 1960.  He was 
determined to be permanently and totally disabled as a result 
of the convulsive disorder.  The rating decision also 
determined that no change was shown in the veteran's service-
connected disabilities.  

A friend of the veteran wrote to their U. S. senator in July 
1962.  One of the allegations was that VA had no record of 
the veteran's injuries [to his head].  The RO responded that 
same month.  The letter explained the veteran's disability 
ratings as to what was service-connected and what was not.  
The letter also noted that the veteran was considered to be 
permanently and totally disabled from disabilities that were 
not necessarily the result of service.  The veteran could 
elect to receive his pension payments if his income was below 
$7,000.  The veteran's primary disability was noted to be his 
convulsive disorder.

The veteran's disability rating for his SFW was continued at 
the 40 percent level by way of a rating decision dated in 
September 1969.  The rating was made after consideration of a 
private medical report submitted by the veteran and the 
results of a VA examination from August 1969.

The veteran submitted a claim for an increased rating for his 
SFW disability in May 1975.  He said that his "condition is 
much worse than currently evaluated and now warrants a higher 
evaluation."  He said he would submit evidence from his 
private physician.  

The veteran wrote to his congressional representative.  A 
letter from the representative, forwarding the veteran's 
letter, was received by the RO in July 1975.  The veteran 
related that he was wounded in Korea on September 2, 1950.  
He said that VA and the records center [National Personnel 
Records Center] say that this never happened.  He said that 
he had provided copies of telegrams and a newspaper article 
to show that he was wounded.  He said that he was totally 
disabled "as the result of this injury."  (emphasis added).  
He went on to say he was returned to duty and then wounded in 
the left leg in October 1950.  He acknowledged being in 
receipt of a 40 percent disability rating for his left leg 
wound.  

The RO responded to the congressional representative in July 
1975.  The RO noted that the veteran was service-connected 
for his SFW and hearing loss.  These disabilities were the 
result of injuries sustained in Korea in September and 
October 1950.  The letter further advised that the veteran 
was considered to be totally disabled "due primarily to a 
convulsive disorder which is not service connected."

The veteran was afforded a VA examination in August 1975.  
There was a notation on the VA Form 21-2545 that the veteran 
was unemployed for the past 15 or 20 years.  The veteran's 
wound and surgical scars were described in detail in the 
examination report.  The left thigh was one inch less in 
circumference than the right thigh.  There was a loss of 
muscle substance as well as fascia in the scarred area.  
There was a full range of motion of the knee and good 
strength in the quadriceps but it was obviously somewhat 
weaker than the right.  There was no injury to the biceps 
femoris noted.  The examiner said that, based on his review 
of the records, he did not believe there had been any change 
in the wound of the left thigh.

A VA hospital summary was associated with the claims folder 
that showed the veteran was treated for a herniated nucleus 
pulposis (HNP) of L4, left, with nervous system involvement 
in June 1975.  The veteran underwent a partial 
hemilaminectomy. 

The RO denied an increased rating for the veteran's SFW and 
his hearing loss in September 1975.

A VA hospital summary, dated in September 1977, noted that 
the veteran was an emergency medical technician (EMT).  The 
veteran was hospitalized for a cardiac catheterization with 
coronary angiography.  The diagnoses included low back pain, 
post lumbar disc surgery, seizure disorder, and organic heart 
disease attributed to atherosclerotic heart disease.

The veteran submitted a statement in June 1981 wherein he 
asked that he be given an examination if needed.  He asked 
that his VA treatment records be obtained to see if they 
showed that his condition was worse because his leg was 
"giving him trouble."

VA hospital summaries were received that showed continued 
treatment for the veteran's heart disease in January and 
February 1981, respectively.  The January 1981 summary noted 
that the veteran had not experienced any seizures since his 
back surgery in 1975.

The veteran underwent a hemilaminectomy and discectomy in 
January 1982.  The VA hospital summary said that the veteran 
was doing well until eight weeks prior to admission when he 
developed insidious onset of law back and left leg pain.  He 
also said that he had some numbness of the left leg with 
weakness.  The symptoms were described as involving the 
lateral thigh and calf and medial portion of his foot.  On 
discharge the veteran had no left leg pain but the left foot 
was said to be slightly weak, although there was no evidence 
of a foot drop.

His claim for an increased rating was denied in June 1982.  
The veteran expressed his disagreement with the denial in 
July 1982.  The veteran also asserted that his back condition 
was caused by his service-connected SFW of the left thigh.  

The Board issued a decision that denied an increased rating 
for the veteran's SFW and denied service connection for a 
back disorder as secondary to the SFW in July 1983.  

The veteran submitted a statement in August 1992.  He said he 
wanted to reopen his claim for service connection for 
seizures and his nerve deafness that he said were due to an 
injury received on September 2, 1950.  He said he was 
attaching evidence to show that he was wounded twice in 
service.  He said he was service-connected for his second 
wound.

The veteran submitted copies of a Western Union telegram that 
reported of his being wounded in action on October 15, 1950.  
The telegram noted that he had returned to duty from 
previously reported wounded status of September 12, 1950.  He 
included a letter from a U. S. senator to his father in 
September 1950 that conveyed the senator's concerns regarding 
the veteran having been wounded.  Finally, the veteran 
included a copy of a newspaper article that noted his parents 
reported his being wounded on September 2, 1950.

The RO denied an increase for the veteran's hearing loss in 
December 1992.  The RO also denied service connection for a 
seizure disorder in February 1993.

The veteran submitted a claim for service connection for 
post-traumatic stress disorder (PTSD) that was received on 
November 12, 1993.  The veteran was afforded a VA examination 
in February 1994.  He was given a diagnosis of PTSD that was 
attributed to his service experiences in Korea.  The examiner 
made a comment that the history obtained from the veteran 
would indicate severe or complete impairment of his 
industrial adaptability.  The examiner also stated that it 
was hard to apportion this between the symptoms of PTSD and 
the effects of the veteran's seizure disorder.  

The veteran was granted service connection for PTSD in May 
1994.  He was awarded a 30 percent disability rating.  The 
effective date for service connection and the 30 percent 
rating was established as of November 12, 1993, the date his 
claim for service connection for PTSD was received.  The 
veteran's combined disability rating was 60 percent as of 
November 12, 1993.

The veteran was provided notice of the rating decision in 
June 1994.  He did not appeal any aspect of the rating.

The next correspondence from the veteran was dated in August 
1996 and date stamped as received on August 26, 1996.  The 
Board notes that the RO later attributed receipt of the 
correspondence to August 13, 1996.  The veteran said that he 
was seeking increases for all of his service-connected 
disabilities.

The veteran submitted a formal claim for a TDIU rating on 
September 10, 1996.  He reported that he had last worked as 
an EMT and that he last worked full time in 1978.  The 
veteran also changed his representation to that of a private 
attorney in October 1996.

By way of a rating decision issued in May 1998, the RO, in 
pertinent part, granted an increased rating to 50 percent for 
post-traumatic stress disorder and an increased rating to 20 
percent for the veteran's service-connected hearing loss.  
The evaluation of the residuals of the SFW of the left thigh 
was continued at 40 percent disabling.  The combined 
schedular evaluation of the veteran's service connected 
disabilities was increased from 60 percent to 80 percent.  
The veteran's TDIU claim was also granted.  The veteran was 
originally given an effective date of August 13, 1996, for 
the increase in the PTSD and hearing loss ratings.  He was 
assigned an effective date of September 10, 1996, for his 
TDIU rating.  An effective date of August 13, 1996, was 
subsequently assigned for each benefit.  

The veteran, through his attorney, submitted his notice of 
disagreement with the effective date in June 1998.  No 
specific date, claim, or submission was noted in the 
submission as to what the veteran believed to be the correct 
effective date, only a generalized statement of the nature of 
a possible earlier claim was asserted.

A similar generalized argument was submitted with the 
substantive appeal in July 1998.

The veteran, through his attorney, submitted a more detailed 
argument in August 1999.  The veteran incorrectly asserted 
that he submitted a claim for a TDIU rating in June 1960.  
However, the evidence of record demonstrates that he did not.  
He submitted a VA Form 21-527 in order to secure nonservice-
connected disability pension benefits.  The veteran also 
asserted that the notation of being unemployed on the VA Form 
21-2545, that was part of his August 1975 VA examination, was 
an informal TDIU claim that remains pending because no formal 
application was sent to the veteran.  The veteran argues that 
an informal claim was raised based on application of 
38 C.F.R. § 3.157(b).  

VA records, to include additional hospital summaries, for the 
period from March 1990 to October 1999 were associated with 
the claims folder.  The veteran was evaluated on several 
occasions for complaints of left leg pain.  

The Board remanded the veteran's claim for additional 
development in June 2000.  The main purpose of the remand was 
to secure the veteran's records from the Social Security 
Administration (SSA).

The SSA records were received in July 2000.  The records show 
that the veteran was initially granted disability benefits in 
November 1960.  He was shown to have last worked in the first 
quarter of 1960.  His disabilities were listed as seizures of 
undetermined etiology, progressive, and an indirect right 
inguinal hernia.  The medical evidence associated with that 
decision makes no mention of the veteran's SFW of the left 
leg or his hearing loss.  The overwhelming focus is on his 
seizure disorder.  

There is a Form SSA-833, dated in November 1976 that reported 
on the termination of the veteran's disability status.  He 
was noted to have completed an initial trial work period.  
However, the veteran was again found to be disabled in 
October 1977.  The records show that he worked as an EMT from 
December 1975 until February 1977.  He then developed heart 
problems, diagnosed as atherosclerotic heart disease.  Again, 
there was no mention of the veteran's SFW of the left thigh 
or his hearing loss.  

The veteran had a periodic review of his status in July 1983.  
A medical examination of May 1983 noted the presence of left 
foot drop that was attributed as a residual of back surgery 
in January 1982.  The examiner did not find any impairment 
that was related to the SFW.  He stated that the veteran's 
impairment was cardiac-related.  The veteran described his 
problems as relating to his back and heart.

The Board denied the veteran's claim for an earlier effective 
date in May 2002.  The veteran appealed and the case was 
vacated by a November 2002 Court order that granted a Joint 
Motion dated that same month.  The Joint Motion argued that 
the duty to provide the required VCAA notice in this case was 
not met.  That was the sole basis for the motion to vacate 
and remand, which the Court did in November 2002.

The Board wrote to the veteran's attorney in March 2003 and 
advised him that the case was remanded by the Court.  The 
attorney was advised that he had 90 days to submit additional 
evidence or argument in support of the veteran's claim.  
Neither the veteran nor his attorney responded to the letter.  
The Board remanded the case in July 2003.

The AMC wrote to the veteran in July 2003.  There was no 
response from the veteran.  The RO in Cleveland, Ohio, wrote 
to the veteran on behalf of the AMC in September 2004.  
Again, there was no response.  In addition to providing the 
veteran notice of what he needed to substantiate a claim for 
an earlier effective date, he was advised that his attorney 
could no longer represent him before VA.  He was given a list 
of organizations to review if he wanted to select one to 
represent him.  

The veteran was issued a supplemental statement of the case 
(SSOC) in March 2005.  The SSOC noted that no new evidence 
was added to the record.  The SSOC further noted that there 
was no evidence to allow for an earlier effective date for 
higher evaluations of the service connected disabilities.  
Also, there was no finding that the veteran's case presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards for rating disabilities.  

The North Little Rock RO also wrote to the veteran in April 
2005 to inform him that his attorney's accreditation was 
revoked.  The veteran was advised of his right to select a 
new representative.  The veteran did not respond to the 
letter.

The Board again denied the veteran's claim in June 2005.  The 
veteran appealed.  As noted in the Introduction, a Joint 
Motion to vacate and remand the decision was granted by the 
Court in July 2006. 

The Joint Motion maintained that the Board decision did not 
provide adequate reasons and bases to support its decision.  
The Joint Motion focused on the aspect of a raised informal 
claim for entitlement to TDIU in 1975.  Further it was noted 
that 38 C.F.R. § 4.16(b) was promulgated in 1975 and had 
remained unchanged in the intervening years and that the 
Board did not cite or analyze the criteria for extraschedular 
consideration.  This was to be addressed by the Board on 
remand.  Joint Motion, p.8.  In addition, the veteran raised 
an argument that a VA physician's statement in a February 
1994 VA examination raised the issue of unemployability.  
This was to be addressed by the Board in the first instance.  
Id.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

However, it is the established VA policy that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans unemployable by reason of service-connected 
disabilities, but who fail to meet the standards set forth in 
paragraph (a) of 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(b) 
(2006) (emphasis added).  See also 38 C.F.R. §§ 3.340, 3.341 
(2006).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 
2002); 38 C.F.R. § 3.400(o) (2006); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2006).  

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2006).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  See VAOPGCPREC 12-98.  With 
regard to the regulatory history of 38 C.F.R. § 3.400(o)(2), 
the GC noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  .

Prior to November 1993, the veteran's service connected 
disabilities consisted of residuals of the SFW of the left 
thigh, rated as 40 percent disabling, and hearing loss, rated 
as noncompensable.  These evaluations had been in effect 
since the veteran's separation from service in 1951.  

The veteran sought service connection for PTSD in November 
1993.  He was examined in February 1994 and given a diagnosis 
of PTSD.  The grant of service connection for PTSD meant the 
veteran had one disability rated at 40 percent, one 
disability rated at 30 percent, and one disability at the 
noncompensable level.  His combined disability rating was 60 
percent.  See 38 C.F.R. § 4.25 (2006).  He did not meet the 
schedular requirements for consideration of a TDIU rating.  
Moreover, the veteran did not appeal the May 1994 rating 
decision.  

The veteran did not submit any type of evidence between when 
he was notified of the rating action in June 1994 and when he 
submitted his claim for an increased rating in August 1996.  
Further, the veteran has not identified any other medical 
evidence that would demonstrate that he was entitled to an 
increased rating for any of his service-connected 
disabilities prior to the submission of his informal claim in 
August 1996.  Thus there is no basis to conclude that new and 
material evidence was submitted within the appeal period of 
the May 1994 decision to render the RO's decision a nullity 
under 38 C.F.R. § 3.156(b) (2006).  See Muehl v. West, 
13 Vet. App. 159 (1999).  

Once the May 1998 rating decision took effect, the veteran's 
PTSD was rated as 50 percent disabling, his SFW of the left 
thigh 40 percent disabling, and his hearing loss 20 percent 
disabling.  The effective date was as of August 13, 1996, the 
date the RO said the claim for an increase was received.  
Thus the veteran had a combined disability rating of 80 
percent as of that date.  38 C.F.R. § 4.25.  This is the 
first time that the veteran met the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
Thus there is no basis to establish an earlier effective date 
under 38 C.F.R. § 4.16(a).

In regard to consideration of 38 C.F.R. § 4.16(b) there is no 
evidence of record to demonstrate that the veteran's service-
connected disabilities were of a such a nature for referral 
to the Director, Compensation and Pension Service.  The 
veteran's ratings for his SFW and hearing loss had remained 
the same since 1951.  He had not required hospitalization or 
treatment for either disability in the intervening years and 
had been evaluated for possible increases, and denied, on a 
number of occasions prior to August 1996.  He had been 
collecting Social Security disability benefits since 1960 
based on his convulsive disorder.  

The SSA made a determination that the veteran was no longer 
disabled from the convulsive disorder in 1976.  The evidence 
of record demonstrates that he then worked as an EMT from 
1975 to 1977 until he was again found to be disabled by the 
SSA as the result of his cardiac condition.  The veteran's 
SFW and hearing loss were of no impact in the assessment of 
his ability to work according to the SSA records.

The many VA hospital summaries also show that his SFW and 
hearing loss did not represent any greater impairment than 
that shown by his disability ratings prior to 1996.  The 
summaries all reflected treatment for unrelated conditions.  
The VA treatment records prior to August 1996 do not 
establish any increase in his disability for PTSD, residuals 
of his SFW or hearing loss.  

The evidence of record establishes that the veteran was 
unemployable from 1960 to 1976 and again from 1977 until 1996 
as a result of nonservice-connected conditions.  The veteran 
has not cited to any credible evidence that would establish 
his service-connected disabilities as precluding his being 
employed prior to August 1996 such as to require referral for 
an extraschedular rating.  

The Board has also considered the veteran's claim in light of 
38 C.F.R. §§ 3.340(a), 3.341(a).  Under 38 C.F.R. § 3.340(a) 
a "[t]otal disability will be considered to exist where 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  In addition, 
when evaluating whether a total disability rating is 
warranted, it must be determined that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341(a).  

The evidence of record dated prior to August 13, 1996, does 
not demonstrate that the veteran's service-connected 
disabilities make him unemployable.  The reasoning for this 
conclusion has been stated in the assessment of the SSA 
records as well as the VA medical records and multiple VA 
examinations of record.  

There is no basis for consideration of an extraschedular 
rating for TDIU under 38 C.F.R. § 4.16(b), or a total rating 
under 38 C.F.R. § 3.340(a) prior to August 13, 1996.  The 
veteran's claim for an effective date earlier than August 13, 
1996, for the grant of a TDIU rating is denied.

III.  Unadjudicated Claims

The Court has held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Roberson that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider a TDIU rating.  
Roberson, 251 F.3d at 1384.

The veteran has alleged that he has raised informal claims 
for TDIU that predate the August 13, 1996, effective date 
established for his TDIU rating.  Specifically, he alleges 
that the handwritten statement on the VA Form 21-2545, 
regarding his being unemployed for 15 or 20 years, 
constituted an informal claim for TDIU in 1975.  He also 
alleges that a comment made by a VA PTSD examiner at the time 
of a VA examination in February 1994 also raised the issue of 
unemployability due to PTSD.  The examiner commented that the 
veteran had severe occupational inadaptability but was unable 
to say whether it was due to PTSD or the nonservice-connected 
seizure disorder. 

In essence he argues that these "claims" remain pending and 
unadjudicated and could provide for an earlier effective date 
for the grant of TDIU benefits.

In both Norris and Roberson there was a VA rating decision 
that addressed an issue of an increased rating.  In both 
cases, the veteran alleged that those rating decisions failed 
to consider a reasonably raised claim of TDIU.  In Norris, 
the Court noted that an increase for the veteran's service-
connected anxiety disorder was denied in rating decisions of 
June 1987 and February 1989.  The Court found that the 
evidence of record raised a claim for TDIU at the time of 
those rating decisions.  The Court specifically rejected the 
appellant's argument that the RO's failure to adjudicate an 
informally raised TDIU claim constituted a final disallowance 
of the claim.  The Court held that there was no final 
decision, as to the TDIU issue, that could be the subject of 
a CUE claim and said that the raised TDIU claim remained 
pending at the RO.  See Norris, 12 Vet. App. at 423.  

The Federal Circuit held that the 1984 rating decision that 
was challenged in Roberson was a final decision.  The Federal 
Circuit looked to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) to find that VA was required to develop the veteran's 
claim to its optimum before deciding it on the merits.  Id. 
at 1362.  The Federal Circuit held that a claim for TDIU was 
raised in the instant case and reversed the Court's decision 
that no TDIU claim was before the RO in 1984.  The case was 
remanded to the Court for a determination of eligibility for 
TDIU in accordance with the opinion.

The Federal Circuit addressed the issue of how to handle 
unadjudicated claims, among other issues, in Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  The Federal 
Circuit noted that the appellant argued that VA should have 
construed his 1983 and 1985 applications to raise a TDIU 
claim.  The Federal Circuit said that he could not prevail on 
this argument unless he properly raised it before the Board 
in a CUE motion.  It was determined that he had not raised 
this specific argument.  The Federal Circuit said that he 
remained free to submit a new CUE motion.  Finally, the 
Federal Circuit concluded that, when VA violates Roberson by 
failing to construe the veteran's pleadings to raise a claim, 
such claim is not considered unadjudicated.  The error is 
properly corrected through a CUE motion.  Andrews, 421 F.3d 
at 1284.

The Federal Circuit issued another decision on the same day 
as Andrews that affirmed the latter holding.  In Johnston v. 
Nicholson, 421 F.3d 1285 (Fed. Cir.) the Federal Circuit 
rejected the government's argument that any alleged TDIU 
claim from the appellant remained pending before the RO and 
that the Federal Circuit did not have jurisdiction to review 
the case because there was no final Board decision on the 
claim.  The opinion said that the Federal Circuit had 
rejected that argument in Andrews, that same day, and 
rejected it in this case for the same reasons as in Andrews.  
Id., at 1287, Footnote 3.

The issue of unadjudicated claims was again reviewed by the 
Federal Circuit in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006).  In that case the veteran submitted a claim in 
July 1984 for, inter alia, service connection for residuals 
of a head injury.  He was afforded a VA medical examination.  
He was granted service connection for residuals of his head 
injury and assigned a 10 percent rating by way of a rating 
decision dated in January 1985.  The rating decision did not 
make a specific rating regarding a psychiatric disability 
but, in the narrative of the decision, noted that the VA 
examination showed no psychiatric disability at the present 
time.  The appellant did not appeal the decision.

The appellant later was granted service connection for a mood 
disorder, personality change, and cognitive disorder as 
secondary to the head injury in October 2000.  The effective 
date was established as the date to reopen the claim, August 
4, 1999.  The appellant challenged the effective date.  He 
argued that VA should have read his pleadings to include a 
claim for a psychiatric disability at the time he submitted 
his claim in July 1984.  

The Federal Circuit held that the January 1985 decision was 
final and that the veteran could only establish an effective 
date in 1984 by establishing CUE in the 1985 decision.  The 
appellant did not challenge the decision on the basis of CUE.  
He argued that the 1985 decision was not final because the 
psychiatric claim was never explicitly addressed in the 1985 
decision.  Therefore, he argued, the claim remained pending 
and unadjudicated until the October 2000 decision.  

The Federal Circuit stated that "[w]here a veteran files 
more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically address the other claim, the 
second claim is deemed denied, and the appeal period begins 
to run."  Deshotel, 457 F.3d at 1261.  The opinion further 
noted that this exact issue was addressed in Andrews.  The 
Federal Circuit noted that it had specifically rejected the 
government's contention in Andrews that a TDIU claim remained 
pending and unadjudicated.  The Federal Circuit said it had 
relied on Roberson to hold "that where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a CUE motion,' not a direct 
appeal."  Id at 1262 (citing to Andrews, 421 F.3d at 1281).  

The Federal Circuit held that, under the rule articulated in 
Andrews, if the appellant felt that the RO improperly failed 
to address his claim for psychiatric benefits when it granted 
service connection for his head trauma, his remedy was to 
either file a timely direct appeal or to file a CUE claim to 
attack the 1985 decision.  

In the current case the holdings in Andrews and Deshotel are 
dispostive as to the veteran's assertion of unadjudicated 
claims.  He has alleged that the RO should have adjudicated a 
TDIU claim in 1975 when increased ratings were denied for his 
SFW and hearing loss and in 1994 when he was granted service 
connection for PTSD.  He contends that evidence of record 
reasonably raised a claim for TDIU in both instances.  

Assuming, without deciding, that a TDIU claim was raised as 
alleged by the veteran, the Board finds that the September 
1975 and May 1994 rating decisions implicitly denied any TDIU 
claims raised by the record.  Such a finding is supported by 
the Federal Circuit's decisions cited above.  Further, the 
veteran did not appeal those decisions and they are final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2006).  As noted in 
Deshotel, the veteran could have submitted a timely appeal of 
those decisions, or could have raised a CUE challenge.  He 
has done neither.  Accordingly, there are no pending claims 
from 1975 or 1994.  As determined in the Analysis section 
supra, there is no basis for awarding an earlier effective 
date for the veteran's grant of TDIU benefits.

In applying the Federal Circuit decisions, the Board notes 
that the veteran, through his attorney, cited to the Andrews 
decision in his appellant's brief in January 2006.  The 
veteran only cited to the holding that said that the RO and 
the Board are to sympathetically read all pleadings filed pro 
se, including CUE motions.  There was no discussion of the 
application of the holding regarding unadjudicated claims.  
Thus the Andrews case was binding precedent at the time of 
the Joint Motion in July 2006 and for consideration at that 
time, although it was not addressed in the Joint Motion.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


